DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-4 is withdrawn in view of the newly discovered reference(s) to Cheak (US 3,979,817) and Sigtryggsson et al. (US 7,043,331 B2).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheak (US 3,979,817) in view of Sigtryggsson et al. (US 7,043,331 B2).
Regarding claim 1, Sheak discloses an assembling device comprising a holding member (21; Fig. 1) configured to hold a first assembly component (1) and a second assembly component (2); and a processing machine (31; Fig. 1) including a cutting tool (i.e. mortising cutter or router; col. 3, line 60) and configured to process a first excess thickness portion (i.e. portion to be removed to be removed from component 1) and a second excess thickness portion (i.e. portion to be removed from component 2), the first excess thickness portion being provided at the first assembly component (1) and being configured to adjust a gap between the first assembly component (1) and the second assembly component (1), the second excess thickness portion being provided at the second assembly component (2) and being configured to adjust the gap, wherein processing machine (31) is configured to form (col. 4, lines 9-12) a first position aligner (44; Fig. 2A) at the first excess thickness portion and to form a second position aligner (44; Fig. 2A) at the second excess thickness portion, the first position aligner (44) being configured to perform aligning of the first excess thickness portion and the second excess thickness portion in a direction orthogonal to a direction in which the first assembly component (1) and the second assembly component (2) face each other, the second position aligner (44) being provided in correspondence with the first position aligner (44).
Regarding claim 2, Sheak discloses wherein the processing machine (31) is configured to process the first excess thickness portion and the second excess thickness portion with reference to a reference position (i.e. RP) existing on the holding member (21) as the machine (31) is hingedly supported (col. 3, lines 30-32) on the frame/holding member (21) and the machine (31) can be moved (see directional arrow about machine 31 in Fig. 3) into position relative to the holding member (21) to begin processing the first and second excess thickness portions.
[AltContent: arrow][AltContent: textbox (RP)]
    PNG
    media_image1.png
    635
    869
    media_image1.png
    Greyscale

Regarding claims 3 and 4, Sheak discloses wherein the processing machine (31) is configured to process the first excess thickness portion and the second excess thickness portion on a basis of a design shape (i.e. desired shape of mortise) of the first assembly component (1) and a design shape (i.e. desired shape of mortise) of the second assembly component (2).
Sigtryggsson et al. discloses a CNC router (col.4, lines 12-16) for cutting material (i.e. wood; col. 4, line 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the program controlled means for controlling the router of Sheak as a NC program machine, in light of the teachings of Sigtryggsson, in order to provide a CNC router for cutting material to the desired shape/configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


May 18, 2022